DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because phrase “In an embodiment…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manufacturing apparatus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 is directed to “a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices”.  The broadest reasonable interpretation of a per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077, Off. Gaz. Pat. Office 24 (April 21, 1987).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,416,432. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application				U.S. Patent No. 10,416,432
1. A gem imaging system comprising: a stage having a platform configured to hold an object; a light source configured to illuminate the object; and a housing configured to at least partially enclose the object, wherein the housing is configured 




2. The system of claim 1, further comprising a microlens adapter configured to removably couple to the mobile device, wherein the microlens adapter includes a microlens, the microlens positioned in an aperture of the housing.  
3. The system of claim 2, wherein the microlens is one of a bell lens, a hemispherical lens, a hyperbolic lens, or an aspheric lens.  



(See Claim 1)




2. The system of claim 1, wherein the microlens is one of a ball lens, a hemispherical lens, a hyperbolic lens or an aspheric lens.



Claims 13-15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application					U.S. 2019/0384050
13. A method comprising:  Page 36 of 39 Docket No. P201901567US02instructing a manufacturing apparatus to fabricate a stage having a platform such that the platform is configured to hold an object and include a light source configured to illuminate the object and a housing configured to at least partially enclose the object, wherein the housing is configured to position a mobile device such that a camera lens of the mobile device is aligned with the object.  









14. The method of claim 1, further comprising: instructing the manufacturing apparatus to fabricate a microlens adapter configured to removably couple to the mobile device, wherein the microlens adapter includes a microlens, the microlens positioned in an aperture of the housing.  
15. The method of claim 14, wherein the microlens is one of a bell lens, a hemispherical lens, a hyperbolic lens, or an aspheric lens.  

20. A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to cause a manufacturing apparatus to fabricate a stage having a 

1. A method comprising: instructing a manufacturing apparatus to fabricate an adapter body such that the body is configured to house a microlens and include an aperture positioned between the microlens and a surface of the body, wherein the surface is configured to hold a mobile device in a position such that a lens in the mobile device is aligned with the aperture.
Note:  U.S. Patent 2019/0384050 does not specifically claim “a light source configured to illuminate the object”.  However, a light source to illuminate the object would be inherent and/or obvious given that the object is enclosed in order 
(See claim 13)




2. The method of claim 1, wherein the microlens is one of a ball lens, a hemispherical lens, a hyperbolic lens or an aspheric lens.
6. A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to cause a manufacturing apparatus to fabricate an adapter body 
Note:  U.S. Patent 2019/0384050 does not specifically claim “a light source configured to illuminate the object”.  However, a light source to illuminate the object would be inherent and/or obvious given that the object is enclosed in order to allow proper illumination for the camera to obtain an image.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 11, 13 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 108982506) in view of Xue (CN 106405814).  Note:  The following rejection corresponds to the Written Opinion for PCT/IB2020/051594.
Regarding claims 1, 13 and 20, Yang discloses “a stage (Fig. 1, ref.# 114) having a platform (Fig. 1, ref.# 12) configured to hold an object (Fig. 1, ref.#6); a light source (Fig. 1, ref.# 2, 3) configured to illuminate the object; and a housing (Fig. 1, ref.# 113) configured to at least partially enclose the object”
Yang does not specifically disclose “wherein the housing is configured to position a mobile device such that a camera lens of the mobile device is aligned with the object.”
The use of a mobile device with a camera lens aligned to image an object was well known in the art prior to the effective filing date of the claimed invention at taught by Xue (See Figure 1).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a mobile device with a camera lens instead of the optical amplifying unit 10 in order to make the optical system modular and cheaper by using a mobile device with a camera. 



Regarding claims 5 and 17, Yang discloses “wherein the second platform is movable relative to the stage.” (Fig. 1, support shown for 113 structure with vertical movement)
Regarding claims 6 and 18, Yang discloses “an arm coupled to the housing.” (Fig. 1, support shown for 113 structure) (Note: Xue also teaches an arm coupled to camera)
Regarding claims 7 and 19, Yang discloses “wherein the arm is configured to move the housing relative to the stage.” (Fig. 1, support shown for 113 structure with vertical movement)
Regarding claim 10, Yang discloses “wherein the light source is a lighting panel coupled to the housing.” (Fig. 1, 113; Fig. 2, ref.# 2, 3)
Regarding claim 11, Yang discloses “a motorized mechanism to move the platform in at least one direction to change a position of the gemstone relative to the mobile device.” (Fig. 1, ref.# 114)

Claims 2, 3, 12, 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 108982506) in view of Xue (CN 106405814) as applied to claim 1 and 13 above, and further in view of Tang, et al. (US 2012/0281301).
Regarding claims 2, 3, 14 and 15, modified Yang does not specifically teach wherein system utilizes a microlens (Claims 2 and 14), wherein the microlens is one of a bell lens, a hemispherical lens, a hyperbolic lens, or an aspheric lens (Claims 3 and 
Regarding claim 12, modified Yang teaches “wherein the platform is configured to hold the object at a focal plane of a microlens.” (Yang: abstract: viewing the gemstone would require the lens (i.e., microlens) to be focused on the object by the movement of the object on the platform.)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 108982506) in view of Xue (CN 106405814)
Regarding claim 8, modified Yang does not specifically teach “wherein the stage is movable in increments of 10 to 100 microns.”  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to select at stage that is movable in increments of 10 to 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Regarding claim 9, Yang discloses “wherein the housing includes a light reflector (Fig. 1, ref.# 7) oriented relative to the platform such that light from the light source (Fig. 1, ref.3 2, 3) is reflected from the light reflector onto the object (Fig. 1, ref.# 6).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kerner, et al. (US 2021/0356402) teaches a system for imaging a gemstone.
Kerner, et al. (US11,016,032) teaches a system for imaging a gemstone.
Yamada (US 2020/0333260) teaches an optical system with a housing configured to at least partially enclose an object.
Thobe, et al. (US 2020/0150050) teaches an optical system with a housing configured to at least partially enclose an object.
Inazumi, et al. (US 2019/0289189) teaches an optical system with a housing configured to at least partially enclose an object.
Hwang (US 10,412,810) teaches an optical system with a housing configured to at least partially enclose an object.
Ahn, et al. (US 2018/0210323) teaches a mobile device with a camera and a microlens.
Weiss, et al. (US 2018/0130197) teaches an optical system with a housing configured to at least partially enclose an object.
Verboven, et al. (US 9,953,406) teaches a system for imaging a gemstone.
Palmieri, et al. (US 2017/0363546) teaches a system for imaging a gemstone.
Hsu, et al. (US 2017/0330321) teaches a mobile device with a camera and a microlens.
Takahashi (US 9,678,018) teaches a system for imaging a gemstone.
Feke (US 2014/0086567) teaches an optical system with a housing configured to at least partially enclose an object.
Smith (US 2013/0016210) teaches a system for imaging a gemstone.
Sho, et al. (US 2012/0086950) teaches an optical system with a housing configured to at least partially enclose an object.
Mori, et al. (US 2012/0087566) teaches an optical system with a housing configured to at least partially enclose an object.
Williams, et al. (US 7,855,732) teaches an optical system with a housing configured to at least partially enclose an object.
Verboboven, et al. (US 2010/0085635) teaches a system for imaging a gemstone.
Paradis (US 2006/0180755) teaches an optical system with a housing configured to at least partially enclose an object.
Van der Linden (US 6,969,033) teaches a camera  and light system mounted to image an object on a stage.
Sasian, et al. (US 2005/0190357) teaches an optical system with a housing configured to at least partially enclose an object.
Mauchan (US 5,828,908) teaches an optical system with a housing configured to at least partially enclose an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 1, 2022